DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 10/03/2022 have been entered. Claims 1-20 are pending. 
3.	Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues that the cited combination of prior art references fails to disclose or suggest the amended feature of “determining a trajectory from the current pose to the desired pose based on the selected one or more candidate next poses, wherein the trajectory uses a dynamic resolution such that each step along the trajectory is smaller than a previous step. Applicant further cited a portion of paragraph [0141] of Bradski “the waypoints should be evenly spaced in Cartesian space”, and therefore cannot be applied or modified to teach the amended feature of “a dynamic resolution such that each step along the trajectory is smaller than a previous step”. However, the criteria of determining a trajectory from a current pose to a desired pose is not limited to only having even spacing between waypoints of the trajectory, as mentioned in paragraph [0141] that “Such criteria may include but are not limited to…”, and therefore can be modified to having different lengths of spacing between waypoints. Such feature of having a step smaller than a previous step is taught by a newly applied prior art reference Doan et al. (US 2019/0291272 A1). A full rejection is being laid out below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0221187 A1), in view of Doan et al. (US 2019/0291272 A1) and Hirano et al. (JP2009134352A).
a.	Regarding claims 1, 8, and 15, Bradski teaches:
A method and a system, implemented on a machine having at least one processor 142 (Fig. 1B), storage 146 (Fig. 1B, [0052], “memory 146 may contain instructions 144 (e.g., program logic) executable by the processor 142 to execute various functions of robotic device 100”), and a communication platform capable of connecting to a network ([0052], “Memory 146 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the mechanical system 120, the sensor system 130, and/or the control system 140.”) for path planning ([0032], “The motion path may be determined based on a variety of techniques such as using a path planning algorithm”), the method comprising: 
obtaining information of a current pose of a robotic arm having a plurality of operable segments ([0055] and [0126]), wherein the information includes a plurality of values, each of which corresponds to an angle formed between consecutive operable segments of the robotic arm ([0127], “…a translation from a Cartesian pose to joint angles is called inverse kinematics (IK)…”); 
obtaining a desired pose where the robotic arm needs to reach ([0065], “An optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle … choosing goal positions from among multiple inverse kinematics solutions”); 
computing an angle step-value for the current pose of the robotic arm based on a function of a distance between the current pose and the desired pose ([0140], “at each Cartesian goal pose, the system may define the set of joint space solutions corresponding to that pose. Additionally, for each pair of joint space solutions in neighboring goals, the system may compute an optimal path between the joint configurations. Each such path may have a weight or cost assigned to it, based on criteria previously stated above (e.g., how long the path is, how close the joints are to zero at the end)”; [0141]), 
calculating a plurality of candidate next poses of the plurality of operable segments based on the angle-step value ([0140] and [0141]); 
…
selecting one or more of the plurality of candidate next poses based on at least one criterion, resulting in selected one or more candidate next poses ([0127], “the system may be configured to select among these solutions when commanding the robot to move.”; [0140], “the robotic arm motion may go through N poses, each of which may have multiple joint space solutions. Additionally, there may be multiple criteria at each pose or between poses. For example, the system may be configured to minimize the joint rotations necessary to go from one pose to the next.”); and 
determining a trajectory from the current pose to the desired pose based on the selected one or more candidate next poses ([0124], “the system may select potential grasp point at specific robotic arm configurations that ensure collisions will be avoided during the approach path and/or while the object is picked up”; [0140], “for each pair of joint space solutions in neighboring goals, the system may compute an optimal path between the joint configurations. Each such path may have a weight or cost assigned to it, based on criteria previously stated above (e.g., how long the path is, how close the joints are to zero at the end). Subsequently, using dynamic programming, the system may select the desirable connected path from the start position to the end goal”), wherein the trajectory uses a dynamic resolution ([0140] “Subsequently, using dynamic programming, the system may select the desirable connected path from the start position to the end goal. As such, dynamic programming may determine the most appropriate path, in the sense that the path has the smallest cost of all the connected paths from start to goal.”). 
Bradski fails to specifically teach the dynamic resolution includes each step along the trajectory is smaller than a previous step. 
However, in the same field of endeavor, Doan teaches a dynamic resolution includes each step along a trajectory is smaller than a previous step (Fig. 7 shows the distance of each step for the deceleration trajectory dacc_dst is smaller than the distance of the previous step, [0101] “whereas in the deceleration section, the distance of each of the segments is set to be shorter toward the point B according to a decrease of the speed.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bradski to implement a dynamic resolution including each step along a trajectory is smaller than a previous step, as taught by Doan. Such modification provides a smooth transition from an initial pose to a desired pose. 
Neither Bradski nor Doan specifically discloses filtering the plurality of candidate next poses based on a required number of changed joint angles between the plurality of operable segments, wherein the required number of changed joint angles is all available joint angles between the plurality of operable segments, resulting in a plurality of filtered candidate next poses.
However, in the same field of endeavor, Hirano teaches filtering the plurality of candidate next poses based on a required number of changed joint angles between the plurality of operable segments, wherein the required number of changed joint angles is all available joint angles between the plurality of operable segments, resulting in a plurality of filtered candidate next poses ([0007] “Here, for each waypoint, a plurality of joint vector candidates using only a predetermined number (six or less) of joints are generated. Joints that are not used are fixed (initial state)…As described above, in this motion path creation device, since only six or fewer joints among the seven or more joints are used to calculate the via point joint vector candidates, when seven or more joints are used. Therefore, it is not necessary to use an enormous amount of processing such as a Jacobian matrix or an iterative calculation of an analysis formula, and the processing amount can be reduced, and an operation path that avoids a specific posture can be created with high efficiency.”); and 
selecting one or more of the plurality of filtered candidate next poses based on at least one criterion, resulting in selected one or more candidate next poses ([0014] “It is also possible to select a combination of joint vector candidates for each via point that minimizes the robot operation time from among the combinations.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bradski, as modified by Doan, to filter the plurality of candidate next poses based on a required number of changed joint angles between the plurality of operable segments, wherein the required number of changed joint angles is all available joint angles between the plurality of operable segments, resulting in a plurality of filtered candidate next poses, as taught by Hirano. Such modification reduces the amount of processing and determines specific poses with high efficiency. 

b.	Regarding claims 2, 9, and 16, Bradski further discloses wherein the at least one criterion corresponds to each of the selected one or more candidate next poses having values for each of the angles associated with the plurality of operable segments that are different than corresponding values for each of the angles associated with the current pose ([0129], “other criteria as discussed above may also be introduced such as, for example, having joint values as close to zero as possible. These criteria may be converted into a cost function that specifies the relative weight of each criterion, and may be entered into a nonlinear optimization program to determine a solution that minimizes the cost function for joint angles required to achieve the goal position.”; [0140], “the system may be configured to set up the problem as a dynamic programming problem. In particular, at each Cartesian goal pose, the system may define the set of joint space solutions corresponding to that pose…”).

c.	Regarding claims 3, 10, and 17, Bradski further teaches wherein the at least one criterion corresponds to each of the one or more candidate next poses being a predetermined distance away from one or more obstacles observed between the current pose and the desired pose ([0065], “an optimizer may perform frequent continuous collision checking throughout its path. An optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle.”; [0141], “Such criteria may include but are not limited to: (a) even spacing (e.g., the waypoints should be evenly spaced in Cartesian space), (b) collision checking with objects in the environment which may be carried out for a swept volume between each waypoint…”).

d.	Regarding claims 4, 11, and 18, Bradski further teaches wherein the at least one criterion corresponds to each of the selected one or more candidate next poses having a number of angles associated with the plurality of operable segments having values that are different than corresponding values for the angles associated with the current pose being greater than a threshold ([0129], “other criteria as discussed above may also be introduced such as, for example, having joint values as close to zero as possible. These criteria may be converted into a cost function that specifies the relative weight of each criterion, and may be entered into a nonlinear optimization program to determine a solution that minimizes the cost function for joint angles required to achieve the goal position.”; [0140], “the system may be configured to set up the problem as a dynamic programming problem. In particular, at each Cartesian goal pose, the system may define the set of joint space solutions corresponding to that pose…”; [0141], “if a constrained optimizer is available, some criteria may be included as constraints (e.g., the joint limits of the robot, or collisions with objects”).

e.	Regarding claims 5, 12, and 19, Bradski further teaches wherein the angle step-value computed for the current pose of the robotic arm is greater than the angle step-value computed for the selected one or more candidate next poses ([0141], “Such criteria may include but are not limited to: (a) even spacing (e.g., the waypoints should be evenly spaced in Cartesian space), (b) collision checking with objects in the environment which may be carried out for a swept volume between each waypoint, (c) the orientation of the grasped object should change as little as possible, (d) the path should be as smooth as possible, and (e) maintaining the joint angles of the robotic within bounds, among other possibilities”).

f.	Regarding claims 6 and 13, Bradski further teaches wherein the angle step-value is further computed based on an estimated longest distance between an initial pose of the robotic arm and the desired pose where the robotic arm needs to reach ([0140], “for each pair of joint space solutions in neighboring goals, the system may compute an optimal path between the joint configurations. Each such path may have a weight or cost assigned to it, based on criteria previously stated above (e.g., how long the path is, how close the joints are to zero at the end). Subsequently, using dynamic programming, the system may select the desirable connected path from the start position to the end goal.”).

g.	Regarding claims 7, 14, and 20, Bradski further teaches smoothing the determined trajectory ([0141], “(d) the path should be as smooth as possible”; [0142], “in pulling a box out from among other boxes, the system may specify that the box is not rotated during pull-out. Solving such a problem in Cartesian space may lead to a smoother path than the joint space solution. The end result of such a solution may be a set of waypoints in Cartesian space which may be converted to joint space waypoints using the dynamic programming techniques discussed above.”), wherein the trajectory includes a plurality of waypoints, each of which is associated with a pose of the robotic arm ([0141], “the system may construct a set of waypoints in joint space which define the path, with the first waypoint being the start position, and the last waypoint the goal position”), the smoothing being based on a cost computed for each waypoint ([0141], “Such criteria may include but are not limited to: (a) even spacing (e.g., the waypoints should be evenly spaced in Cartesian space), (b) collision checking with objects in the environment which may be carried out for a swept volume between each waypoint, (c) the orientation of the grasped object should change as little as possible, (d) the path should be as smooth as possible, and (e) maintaining the joint angles of the robotic within bounds, among other possibilities.”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yamane (US 2013/0131865 A1) teaches a method including moving a humanoid robot into a plurality of poses while enforcing a kinematic constraint.
	Gonzales-Banos et al. (US 7,664,571 B2) teaches systems and methods are presented that enable robot commands to be determined based on the pose of an object.
	Liu et al. (US 2019/0308326 A1) teaches a control system is configured to move a robot to poses, and for each pose: capture a 3D image of calibration target features and robot joint angles.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664